DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "selection means" in claim 14 and "control means" in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over URYU, Pub. No.: US 20130320905 A1, in view of Mukai et al., Pub. No.: US 20110156626 A1. 

Regarding claim 1, URYU discloses a method of controlling an electric power assisted steering apparatus ([0022] “an electric motor drive apparatus and an electric power steering apparat”) comprising a plurality of inverter bridges ([0026] The electric motor drive apparatus 2 includes an electronic control unit (ECU) 5. As shown in FIG. 2 and FIG. 3, the ECU 5 includes a control unit 10, a storage unit (STORAGE) 11, an inverter unit including a first inverter section (1ST INVERT) 61 and a second inverter section (2ND INVERT) 62, and a relay unit including a first relay 51 and a second relay 52.) each connected to a multi-phase motor configured to provide power assist to steering of a vehicle ([0033] As shown in FIG. 3, the first inverter section 61 is provided by a three- phase inverter, which includes six switching elements 611 to 616 connected in a bridge circuit structure. The six switching elements 611 to 616 switch a power supply to the U1 coil 811, the V1 coil 812 and the W1 coil 813 included in the first winding set 81 of the electric motor 80. The first relay 51 is arranged between the first inverter section 61 and a battery 50. The first relay 51 is arranged corresponding to the first inverter section 61. The control unit 10 controls the first relay 51 to interrupt the power supply to the first inverter section 61.), 
URYU is not explicitly disclosing “the inverter bridges connected to respective phase of the motor on a potential side of the inverter”, however Mukai et al., US 20110156626 A1, 
wherein each of the inverter bridges comprises two groups of switches, a first group comprising a switch connected to each respective phase of the motor on a first potential side of the inverter and a second group comprising a switch connected to each respective phase of the motor on a second potential side of the inverter ([0029] “Description will be given to the circuitry of the motor driving device 1 with reference to FIG. 2. The motor driving device 1 that drives the motor 10 includes: a first inverter unit 20 and a second inverter unit 30 as inverter units; a control unit 50; a pre-driver 52 as an energization state switching unit; a first voltage application unit 65; a second voltage application unit 66; a power voltage detection unit 70; a terminal voltage detection unit 80; and the like. &[0030] The first inverter unit 20 is a three-phase inverter and has six bridge-connected switching elements 21 to 26 to switch the energization of the U1 coil 11, V1 coil 12, and W1 coil 13 of the first winding set 18.” & [0032] “Similarly to the first inverter unit 20, the second inverter unit 30 is a three-phase inverter and has six bridge-connected switching elements 31 to 36 to switch the energization of the U2 coil 14, V2 coil 15, W2 coil 16 of the second winding set 19.” & [0027] “The motor 10 is a three-phase brushless motor that rotates the gear 89 in forward and reverse directions. The electric power steering device 100 transfers steering auxiliary torque corresponding to the steering direction of the steering wheel 91 and the steering wheel torque to the steering shaft 92.” & [0034] The MOSs 21 to 23, 31 to 33 connected to the power supply side correspond to "high potential-side switching elements" (hereafter, referred to as "upper MOSs") and the MOSs 24 to 26, 34 to 36 connected to the ground side correspond to "low potential-side switching elements" (hereafter, referred to as "lower MOSs"). A corresponding winding will be described together like, for example, "U1 upper MOS 21" as required. The MOSs 21, 24 include a U1 switching element pair 41, the MOSs 22, 25 include a V1 switching element pair 42, and the MOSs 23, 26 include a W1 switching element pair 43. The MOSs 31, 34 include a U2 switching element pair 44, the MOSs 32, 35 include a switching element pair 45, and the MOSs 33, 36 include a W2 switching element pair 46. The switching element pairs 41 to 46 may be equivalent to "switching element pair.").
Further URYU is not explicitly disclosing “after detection of a failure of a switch in the first group of switches within one of the inverter bridges, …”, however Mukai et al., US 20110156626 A1, MOTOR DRIVING DEVICE, ELECTRIC POWER STEERING DEVICE USING THE SAME AND METHOD FOR DETECTING FAILURE IN THE SAME and discloses;
the method comprising, after detection of a failure of a switch in the first group of switches within one of the inverter bridges, controlling the current flow within the faulty inverter bridge by selectively operating the other switches in the first group of switches but not those switches in the second group of switches, and using one or more of the other inverter bridges to provide power assistance ([0047] “Description will be given to the main flow of the failure detection processing illustrated in FIG. 3.” & [0053] “The short circuit failure determination processing carried out at S16 and the open failure determination processing carried out at S17” will be described later. At S18 to which the flow proceeds when a failure is not detected in the short circuit failure determination processing carried out S16 and the open failure determination processing carried out at S17, drive control on the motor 10 by normal PWM control is started. & [0107] (5) The motor driving device 1 in this embodiment is used in the electric power steering device 100. The electric power steering device 100 governs "turning" of the three major functions (running, turning, and stopping) of vehicles and it is a system any failure of which can lead to a serious accident. In this embodiment, any failure in the MOSs 21 to 26 and the pre-driver 52 can be detected without passage of an overcurrent before normal PWM control is started; therefore, the motor driving device contributes to the enhancement of safety. & [0108] The control unit 50 in this embodiment may function as "rotation control unit," "first failure detection unit," "second failure detection unit," "third failure detection unit," and "stop determining unit."” & [0178] In the present configuration, the following short circuit failure is detected by the first failure detection unit before on-control and off-control of the switching elements by the energization state switching unit is carried out: such a short circuit failure that, for example, a switching element itself is fixed at on. In addition to 
Mukai et al. teaches that these features are useful in order to produce a motor driving device in which a failure can be detected without passage of an overcurrent, to produce an electric power steering device using the motor driving device, to produce a method for detecting failure in the motor driving device. (see para.[0006]).
failure in switching elements of the inverter unit based on a terminal voltage between each of the switching elements and a corresponding winding and a power voltage of a power supply.

Regarding claim 4, URYU discloses the method of claim 1, wherein selectively operating the other switches in the first group comprises turning the other switches on permanently ([0079] At S311, the control unit 10 determines whether the ignition switch 33 is turned on from the off state. For example, the control unit 10 may determine whether the ignition switch 33 is turned on from the off state based on the IG off flag. When the control unit 10 determines that the ignition switch 33 is not turned on from the off state (S311: NO), that is the IG off flag is not set to one, the control unit 10 proceeds to S315. When the control unit 10 determines that the ignition switch 33 is turned on from the off state (S311: YES), that is the IG off flag is set to one, the control unit 10 proceeds to S312. At S312, the control unit 10 increments the number G of switching times of the ignition switch 33 from the off state to the on state after the occurrence of the fault by one. Further, the control unit 10 resets the IG off flag to zero. At S313, the control unit 10 stores the number G of switching times of the ignition switch 33 from the off state to the on state after the occurrence of the fault to the storage unit 11.).

Regarding claim 5, URYU discloses the method of claim 1, wherein selectively operating the other switches in the first group comprises turning the other switches on and off in accordance with one or more predetermined criteria ([0080] At S315, the control unit 10 determines whether the number G of switching times of the ignition switch 33 from the off state to the on state after the occurrence of the fault is equal to or less than a first threshold value Z1. When the control unit 10 determines that the number G of switching times of the ignition switch 33 from the off state to the on state after the occurrence of the fault is equal to or less than the first threshold value Z1 (S315: YES), the control unit 10 

Regarding claim 6, URYU discloses the method of claim 5, wherein the criteria comprise one or more of motor speed, motor position, current direction within one of the switches, current or voltage on the motor phases ([0027] The control unit 10 is provided by a microcomputer that includes a central processing unit (CPU), a read-only memory (ROM), an input/output interface (I/O), and a bus that couples the CPU, the ROM and the I/O. As 

Regarding claim 7, URYU discloses the method of claim 1, further comprising determining if the speed of the motor is less than a predetermined threshold and, if the motor speed is less than the threshold, turning on the other switches in the first group and, if the motor speed exceeds the threshold, selectively turning the other switches in the first group on and off ([0025] The electric power steering apparatus 1 includes the electric motor drive 

Regarding claim 9, URYU discloses the method of claim 7, wherein selectively turning the other switches in the first group on and off is dependent upon one or more of motor speed, motor position, current direction within one of the switches, current or voltage on the motor phases (0025] The electric power steering apparatus 1 includes the electric motor drive apparatus 2, an electric motor (M) 80, and a gear 89. The electric motor 80 outputs an assistance torque to assist the driver to steer the steering wheel 91. The electric motor 80 is provided by a three-phase brushless motor that rotates the gear 89 in a clockwise direction and a counterclockwise direction. The electric motor 80 will be described in detail later. The gear 89 reduces a rotation speed of the electric motor 80, and transmits the reduced rotational motion of the electric motor 80 to the steering shaft 92. By this configuration, the electric power steering apparatus 1 transmits, to the steering shaft 92, the assistance torque corresponding to a steering direction of the steering wheel 91 and the steering torque Tq. The assistance torque is output from the electric motor 80, thus, the assistance torque is also referred to as an output torque, hereinafter. & [0024] As shown in FIG. 1, a steering system 90 includes the electric power steering apparatus 1, a steering wheel 91, and a steering shaft 92. The steering wheel 91, which is operated by a driver, is connected to the steering shaft 92. Further, a pinion gear 96 is arranged at an end of the steering shaft 92. The pinion gear 96 engages with a rack 97. At both ends of the rack 97, a pair of wheels 98 to which a pair of tires are equipped are rotatably coupled to the rack 97 via tie-rods. With this configuration, when the driver rotates the steering wheel 91, a rack and pinion structure including the pinion gear 96 and the rack 97 converts a rotational motion of the pinion gear 96 to a linear motion of the rack 97. Thus, each of the wheels 98 rotates by an angle corresponding to a displacement of the rack 97 in a linear direction. Further, a torque sensor 94 is equipped to the steering shaft 92. The torque sensor 94 detects a steering torque Tq applied to the steering wheel 91. & [0038] The control unit 10 obtains a U1 current Iu1 in the U1 coil 811, a V1 current Iv1 in the V1 coil 812 and a W1 

Regarding claim 10, URYU discloses the method of claim 1, wherein the switches are MOSFETs ([0035] In the present embodiment, the switching elements 611 to 616 and 621 to 626 are provided by metal oxide semiconductor field-effect transistors (MOSFET). The MOSFET is one type of the field-effect transistor. The first relay 51 and the second relay 52 are also provided by the MOSFETs. Hereinafter, the switching elements 611 to 616 and 621 to 626 are also referred to as MOS 611 to 616 and 621 to 626.).

Regarding claim 11, URYU discloses the method of claim 10, wherein operating or selectively operating the other switches in the first group of switches comprises directing damping current through a MOSFET channel, rather than through a body diode, of one or more of the MOSFETs ([0038] The control unit 10 obtains a U1 current Iu1 in the U1 coil 811, a V1 current Iv1 in the V1 coil 812 and a W1 current Iw1 in the W1 coil 813 based on the respective voltages of the shunt resistors 751, 752, 753. Herein, the voltage of the shunt resistor indicates a voltage difference between two ends of the shunt resistor. The control unit 10 obtains a U2 current Iu2 in the U2 coil 821, a V2 current Iv2 in the V2 coil 822 and a W2 current Iw2 in the W2 coil 823 based on the respective voltages of the shunt resistors 754, 755, 756. In the present embodiment, since the U1 current Iu1, the V1 current Iv1, the W1 current Iw1, the U2 current Iu2, the V2 current Iv2, and the W2 current Iw2 flow through the winding sets, the U1 current Iu1, the V1 current Iv1, the W1 current Iw1, the U2 

Regarding claim 12, URYU discloses the method of claim 10, wherein operating or selectively operating the other switches in the first group of switches comprises switching at least one of the MOSFETs on when the body diode is about to conduct ([0035] In the present embodiment, the switching elements 611 to 616 and 621 to 626 are provided by metal oxide semiconductor field-effect transistors (MOSFET). The MOSFET is one type of the field-effect transistor. The first relay 51 and the second relay 52 are also provided by the MOSFETs. Hereinafter, the switching elements 611 to 616 and 621 to 626 are also referred to as MOS 611 to 616 and 621 to 626.).

Regarding claim 13, URYU discloses the method of claim 10, further comprising monitoring the drain-source voltage of one or more of the MOSFETs and wherein selectively turning the other switches in the first group on and off comprises, if the drain-source voltage is negative or below a preset value, turning the MOSFET on, or otherwise turning it off ([0036] A drain of the MOS 611 included in the first inverter section 61 is coupled to one end of the battery 50 having a high potential. Hereinafter, the end of the battery 50 having the high potential is also referred to as a high-potential end. A source of the MOS 611 is coupled to a drain of the MOS 614. A source of the MOS 614 is coupled to the ground via the shunt resistor 751. A coupling point between the source of the MOS 611 and the drain of the MOS 614 is also coupled to an end of the U1 coil 811. A drain of the MOS 612 included in the first inverter section 61 is coupled to the high-potential end of the battery 50, and a source of the MOS 612 is coupled to a drain of the MOS 615. A source of the MOS 615 is coupled to the ground via the shunt resistor 752. A coupling point between the source of the MOS 612 and the drain of the MOS 615 is also coupled to an end of the V1 coil 

Regarding claim 14, URYU discloses a control system for an electric power assisted steering apparatus  ([0022] “an electric motor drive apparatus and an electric power steering apparat”) comprising a plurality of inverter bridges  ([0026] The electric motor drive apparatus 2 includes an electronic control unit (ECU) 5. As shown in FIG. 2 and FIG. 3, the ECU 5 includes a control unit 10, a storage unit (STORAGE) 11, an inverter unit including a first inverter section (1ST INVERT) 61 and a second inverter section (2ND INVERT) 62, and a relay unit including a first relay 51 and a second relay 52.) each connected to a multi-phase motor configured to provide power assist to steering of a vehicle ([0033] As shown in FIG. 3, the first inverter section 61 is provided by a three-phase inverter, which includes six switching elements 611 to 616 connected in a bridge circuit structure. The six switching elements 611 to 616 switch a power supply to the U1 coil 811, the V1 coil 812 and the W1 coil 813 included in the first winding set 81 of the electric motor 80. The first relay 51 is arranged between the first inverter section 61 and a battery 50. The first relay 51 is arranged corresponding to the first inverter section 61. The control unit 10 controls the first relay 51 to interrupt the power supply to the first inverter section 61.),
URYU is not explicitly disclosing “the inverter bridges connected to respective phase of the motor on a potential side of the inverter”, however Mukai et al., US 20110156626 A1, MOTOR DRIVING DEVICE, ELECTRIC POWER STEERING DEVICE USING THE SAME AND METHOD FOR DETECTING FAILURE IN THE SAME and discloses;
wherein each of the inverter bridges comprises two groups of switches, a first group comprising a switch connected to each respective phase of the motor on a first potential side of the inverter and a second group comprising a switch connected to each respective phase of the motor on a second potential side of the inverter ([0029] “Description will be switching elements" (hereafter, referred to as "upper MOSs") and the MOSs 24 to 26, 34 to 36 connected to the ground side correspond to "low potential-side switching elements" (hereafter, referred to as "lower MOSs"). A corresponding winding will be described together like, for example, "U1 upper MOS 21" as required. The MOSs 21, 24 include a U1 switching element pair 41, the MOSs 22, 25 include a V1 switching element pair 42, and the MOSs 23, 26 include a W1 switching element pair 43. The MOSs 31, 34 include a U2 switching element pair 44, the MOSs 32, 35 include a V2 switching element pair 45, and the MOSs 33, 36 include a W2 switching element pair 46. The switching element pairs 41 to 46 may be equivalent to "switching element pair.").
Mukai et al. teaches that these features are useful in order to produce a motor driving device in which a failure can be detected without passage of an overcurrent, to produce an electric power steering device using the motor driving device, to produce a method for detecting failure in the motor driving device. (see para.[0006]).
failure in switching elements of the inverter unit based on a terminal voltage between each of the switching elements and a corresponding winding and a power voltage of a power supply.
Further URYU discloses;
the system comprising selection means for selectively operating switches in an inverter bridge ([0033] As shown in FIG. 3, the first inverter section 61 is provided by a three-phase inverter, which includes six switching elements 611 to 616 connected in a bridge circuit structure. The six switching elements 611 to 616 switch a power supply to the U1 coil 811, the V1 coil 812 and the W1 coil 813 included in the first winding set 81 of the electric motor 80. The first relay 51 is arranged between the first inverter section 61 and a battery 50. The first relay 51 is arranged corresponding to the first inverter section 61. The control unit 10 controls the first relay 51 to interrupt the power supply to the first inverter section 61.) in which a failure has been detected to control the current flow within the faulty inverter bridge, and control means for controlling one or more of said the other inverter bridges to provide power assistance in accordance with the method of claim 1 (([0046] At S108, the control unit 10 sets a maximum current to be supplied to the properly-operating system. In the present embodiment, a maximum current of the properly-operating system after an occurrence of the fault in the faulty system is set the same with a maximum current Ir before the occurrence of the fault in the faulty system. In the present embodiment, before the occurrence of the fault, the maximum current Ir in the first system 100 is set the same with the maximum current Ir in the second system 200. Thus, when both systems 100, 200 operate properly, a sum of the maximum currents It to drive the electric motor 80 is twice of the maximum current Ir (It=2Ir) of the properly-operating system. When the fault occurs in one of the systems 100, 200, the faulty system stops supplying the current to the electric motor 80. In this case, the properly-operating system maintains the maximum current Jr, and supplies the maximum current Ir to the electric motor 80. That is, the sum of the maximum currents It to drive the electric motor 80 is 

Regarding claim 17, URYU discloses the control system of claim 14, wherein the switches are MOSFETs ([0035] In the present embodiment, the switching elements 611 to 616 and 621 to 626 are provided by metal oxide semiconductor field-effect transistors (MOSFET). The MOSFET is one type of the field-effect transistor. The first relay 51 and the second relay 52 are also provided by the MOSFETs. Hereinafter, the switching elements 611 to 616 and 621 to 626 are also referred to as MOS 611 to 616 and 621 to 626.).

Regarding claim 18, URYU discloses an electric power assisted steering system comprising a DC voltage source, a motor having a plurality of phases, and a control system according to claim 14 (An inverter's basic function is to “invert” the direct current (DC) output into alternating current (AC). Therefore, URYU discloses claim limitations in several paragraphs, such as [0025] “The electric power steering apparatus 1 includes the electric motor drive apparatus 2, an electric motor (M) 80, and a gear 89. The electric motor 80 outputs an assistance torque to assist the driver to steer the steering wheel 91. The electric motor 80 is provided by a three-phase brushless motor that rotates the gear 89 in a clockwise direction and a counterclockwise direction” & [0033] As shown in FIG. 3, the first inverter section 61 is provided by a three-phase inverter, which includes six switching elements 611 to 616 .

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over URYU, Pub. No.: US 20130320905 A1 in view of Mukai et al., Pub. No.: US 20110156626 A1, further in view of Hoshi et al., Pub. No.: US 20140156144 A1. 

Regarding claim 8, URYU discloses the method of claim 1.
URYU is silent on “temperature within an inverter bridge circuit”,
Hoshi et al. teaches Motor Control Apparatus And Electric Power Steering Apparatus Provided With The Same and discloses;
further comprising determining if a temperature within an inverter bridge circuit is less than a predetermined threshold and, if the temperature is less than the threshold, turning on the other switches in the first group and, if the temperature exceeds the threshold, selectively turning the other switches in the first group on and off ([0018] The present invention has been developed in view of the above-described circumstances, and an object of the present invention is to provide a motor control apparatus that is capable of making the whole control system robust not only with respect to motor parameter variations such as the temperature variation and the manufacturing unevenness but also with respect to disturbances while using a cheap and compact one-shunt type current detecting circuit and simultaneously diagnosing an estimation error, in a case of detecting abnormality, forcibly makes a current-detection-possible state by limiting duty and switches to a current control based on a detected current and an electric power steering apparatus provide with the motor control apparatus.).
Hoshi et al. teaches that these features are useful in order to provide a motor control apparatus that is capable of making the whole control system robust (see para.[00180]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hoshi et .


Response to Arguments
 Applicant’s arguments, see Applicant Arguments/Remarks pages 6-8, filed 03/17/2021, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding argued citation, “after detection of a failure of a switch in the first group of switches within one of said inverter bridges, controlling the current flow within the faulty inverter bridge by selectively operating the other switches in the first group of switches hut not those switches in the second group of switches”; URYU, Patent No.: US 20130320905 A1 in view of Mukai et al., Pub. No.: US 20110156626 A1, discloses each and every element of the subject claim either expressly or inherently as shown in the current office action. See Mukai et al. Ref. para. [0047], [0053], [0107], [0178], [0179].
Therefore, the argument do not apply to any of the references being used in the current rejection.   

Regarding Claims 1, 4-7, 9-14 & 17-18; URYU, Patent No.: US 20130320905 A1 in view of Mukai et al., Pub. No.: US 20110156626 A1, discloses each and every element of the subject claims either explicitly or inherently. 

Regarding Claim 8; URYU, Patent No.: US 20130320905 A1 in view of Mukai et al., Pub. No.: US 20110156626 A1, further in view of Hoshi et al. US 20140156144 A1, discloses each and every element of the subject claims either explicitly or inherently. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MUKAI; Yasuhiko et al.	US 20150145448 A1	ROTATING ELECTRIC MACHINE DRIVER AND ELECTRIC POWER STEERING DEVICE
DORNER; THOMAS et al.	US 20130063060 A1	METHOD AND CONTROL DEVICE FOR OPERATING A THREE-PHASE BRUSHLESS DIRECT CURRENT MOTOR
Ajima; Toshiyuki et al.	US 20060001392 A1	Motor drive apparatus, electric actuator and electric power steering apparatus
Suzuki; Hiroshi	US 20060009893 A1	Motor control device and electric power steering device
Kuniyoshi; Masateru	US 3600658 A	BRUSHLESS MOTOR INCLUDING FORCED COMMUTATION RESPONSIVE TO ROTOR MOVEMENT
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEHRANG BADII/Primary Examiner, Art Unit 3665